As filed with the Securities and Exchange Commission on May 23, 2013 Registration No.333-118019 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEXEN INC. (Exact name of registrant as specified in its charter) Canada 98-600202 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 801 – 7th Avenue S.W. Calgary, Alberta, Canada T2P 3P7 Alberta, Canada T2P 3P7 (Address of Principal Executive Offices) Zip Code Nexen 401(k) Savings and Pension Plan (Full title of the plan) Nexen Petroleum U.S.A. Inc. 945 Bunker Hill Road Suite 1400 Houston, Texas 77024 (Name and address of agent for service) (832) 714-5000 (Telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: Copy to: Amy Curtis Thompson & Knight LLP One Arts Plaza 1722 Routh Street, Suite 1500 Dallas, Texas 75201-2533 (214) 969-1700 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES This Post-Effective Amendment No.1 (this “Post-Effective Amendment”) relates to the Registration Statementof the Registrant on FormS-8 (Registration No.333-118019), which registered the offering of common shares, pursuant to the Nexen 401(k) Savings and Pension Plan, formerly known as the Nexen Savings Plan, formerly known as the CXY Energy Inc. Employees’ Savings Plan.The Registrant hereby removes and withdraws from registration all securities of the Company registered pursuant to the Registration Statement that remain unsold as of the date hereof. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No.1 to the Registration Statement on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Calgary, Province of Alberta, Canada, on this23rd day of May, 2013. NEXEN INC. By: /s/Kevin J. Reinhart Kevin J. Reinhart Chief Executive Officer and Director Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed below by the following persons in the capacities indicated on May 23, 2013. Name Title /s/ Kevin J. Reinhart Chief Executive Officer and Director Kevin J. Reinhart (Principal Executive Officer) /s/ Una M. Power Interim Chief Financial Officer and Senior Una M. Power Vice President, Corporate Planning and Business Development (Principal Financial Officer) /s/ Brendon T. Muller Controller and Vice President, Insurance Brendon T. Muller (Principal Accounting Officer) * Director Li Fanrong * Director Fang Zhi * Director William B. Berry * Director S. Barry Jackson * Director Thomas C. O’Neill /s/ Kevin J. Reinhart Director Kevin J. Reinhart *By: /s/ Kevin J. Reinhart Kevin J. Reinhart Attorney in Fact 3 Pursuant to the requirements of the Securities Act of 1933, the Administrative Committee of the Nexen 401(k) Savings and Pension Plan has duly caused this Post-Effective Amendment No.1 to the Registration Statement on FormS-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on the23rd day of May, 2013. NEXEN 401(K) SAVINGS AND PENSION PLAN By:
